DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (4,126,063).

    PNG
    media_image1.png
    455
    269
    media_image1.png
    Greyscale
Palmer discloses all of the limitations of claims 1, 13 and the associated method claim 7, i.e., an apparatus or a socket for removing valve caps from an instrument capable of, the apparatus comprising a rigid tool body 4 wherein a chamber 14 is formed along a longitudinal axis of the tool body Fig. 2, where the chamber includes an opening formed in a first end 36 of the tool body for receiving a bottom cap of a valve capable of; and an inner wall surface of the chamber that taper Fig. 2 from the opening of the tool body such that a cross sectional radius of the chamber reduces with respect to the longitudinal axis Fig. 2; and a plurality of splines 18 formed in the internal wall surface for engaging knurls on a bottom cap of the valve capable of.
Regarding the method claim 7, under the principals of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claims 2, 11 and 14, PA (prior art, Palmer) meets the limitations, i.e., the apparatus of claim 1, 7 and 13, wherein the splines are formed with a V shaped cross section Fig. 6.  
Regarding claims 5, 8, 9 and 17, PA meets the limitations, i.e., the apparatus of claim 1, 7 and 13, where the tool body includes one or more openings 6 formed in a second end of the tool body that is opposite the first end, the one or more openings being configured to receive a driver drive shaft known in the art 02:40-443 for applying torque to the tool body.  
Regarding claims 6 and 18, PA meets the limitations, i.e., the apparatus of claim 1, 7 and 13, where the plurality of splines comprises at least twenty-four splines Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Hsien and Hildebrand.

    PNG
    media_image1.png
    455
    269
    media_image1.png
    Greyscale
Palmer meets all of the limitations of claim 7, i.e., an apparatus or a socket capable of removing valve caps from an instrument, the method comprising providing an apparatus having a rigid tool body 4 with a chamber 14 formed therein along a longitudinal axis of the tool body Fig. 2, where the chamber includes an opening formed in a first end of the tool body 36 for receiving a bottom cap of a valve, and an inner wall surface of the chamber that is tapered Fig. 2 from the opening of the tool body such that a cross sectional radius of the chamber reduces with respect to the longitudinal axis Fig. 2, and a plurality of splines 18 formed in the internal wall surface for engaging knurls on a bottom cap of a valve; applying the apparatus to the bottom cap of workpiece such that the knurls of the bottom workpiece are engaged by the plurality of splines; and applying rotational torque to the tool body to remove the bottom cap, except for disclosing applying the tool to a valve cap. However Palmer teaches polygonal flank sockets for correspondingly shaped fasteners for any purpose Abstract. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to apply the invention of Palmer a correspondingly shaped grooved/knurled or splined workpiece, e.g., a valve cap insuring surface-to-surface flat engaging contact between the splines and flanks of the workpiece for any purpose requiring torque or turning loads, and since doing so would merely amount to combining prior art elements according to known methods to yield predictable results; simple substitution of one known element for another to obtain predictable results; “obvious to try”-choosing form finite number of identified, predictable solutions, with a reasonable expectation of success; and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); See also MPEP 2143 

Claims 3, 12  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Hsien (6,938,524).
Palmer meets all of the limitations of indicated claims, as applied to claims 1, 7 (alone or as modified) and 13 above, except for disclosing semi-circular or scalloped splines.

    PNG
    media_image2.png
    303
    300
    media_image2.png
    Greyscale
Hsien teaches engaging recess for sockets having semi-circular cross-section. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Palmer with the semi-circular cross section as taught by Hsien to provide 24 or 36 points for efficiently mounting different types of bolts.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Hildebrand (5,737,981).
Palmer meets all of the limitations of c indicated claims, as applied to claims 1, 7 (alone or as modified) and 13 above, except for the tool/socket body to include a shank formed in a second end of the tool body that is opposite the first end, the shank being configured to receive a driver for applying torque to the tool body.

    PNG
    media_image3.png
    287
    250
    media_image3.png
    Greyscale
Hildebrand teaches a socket with a shank formed in the second end of the body. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Palmer with the shank as taught by Hildebrand for use with a socket driver permitting the tool to be rotated.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Kochling and Gast holes on the second end for engaging a driver are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 1, 2022							Primary Examiner, Art Unit 3723